Citation Nr: 1544139	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-20 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The appellant served on active duty in the U.S. Navy from November 2006 to January 2007.  His discharge was designated as "uncharacterized."

These matters come before the Board of Veterans' Appeals (Board from a March
2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office
(RO) in New York, New York.

In May 2015, the Board remanded the matter to the AOJ for further evidentiary development, which included requesting authorization to collect private medical records and providing a VA examination regarding the Appellant's claim for service connection for an acquired psychiatric disability to include PTSD. The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AOJ has substantially complied with the Board's remand directives. The appellant was provided an opportunity to provide authorization to enable the collection of the private medical records he previously identified and a VA examination was provided to the appellant in July 2015. 


FINDING OF FACT

The appellant has not been diagnosed with an acquired psychiatric disability, to include PTSD at any time during the pendency of his claim.


	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

The criteria to establish service connection for acquired psychiatric disability to include PTSD are not met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
 
VA satisfied its duty to notify the Appellant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


In the instant case, notice was provided to the appellant in  March 2009, prior to the adjudication of his claim in March 2010.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.

VA satisfied its duty to assist the Appellant in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  The AOJ associated the Appellant's service treatment records, service personnel records and VA treatment records with the claims file.  

In July 2015, VA provided the Appellant with a medical examination and obtained a medical opinion addressing whether the Appellant had a current mental health diagnosis.  The examination and opinion are adequate as the examination report shows that the examiner considered the relevant history of the Appellant's mental health. The examiner provided a sufficiently detailed description of this disability, and the examiner provided an analysis to support his opinion. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  
 
The Board's remand also requested that the appellant be given the opportunity to provide authorization to collect relevant private medical records which the appellant stated would substantiate his claim.  While a request for authorization to obtain these records was sent to the appellant in a June 2015 correspondence, no response was received by the appellant.  See Wood v. Derwinski, 1 Vet. App. 190, 192   (1991) (holding that "the duty to assist is not always a one-way street. If a appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly, the RO has substantially complied with the remand instructions and no further action is required with regard to obtaining these records. 

As VA satisfied its duties to notify and assist the Appellant, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2013), and that the Appellant will not be prejudiced as a result of the Board's adjudication of his claim.


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Appellant must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability. In the absence of a proof of present disability there can be no claim." Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992)(citation omitted). The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321   (2007). The standard is whether a disability exists at the time the claim was filed. See also Romanowsky v. Shinseki, 26 Vet. App. 289, 293   (2013).

Merits

The appellant filed for service connection for PTSD, this claim was liberally expanded to include all diagnosed acquired psychiatric disabilities and reopened and remanded by the Board in a May 2015 decision.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87   (2009); Clemons v. Shinseki, 23 Vet. App. 1  (2009).  

In the July 2015 VA examination, the VA examiner noted the appellant's symptoms of panic attack or anxiety and history of such symptoms, but found that the Appellant did not meet the criteria for a diagnosis of a psychiatric disability.  The examiner considered the Veteran's reported history and provided an explanation for the conclusions reached. The Board finds this evidence the most probative as to the issue of whether the Veteran has a current psychiatric disability for compensation purposes.

The Board recognizes that the Veteran and his mother believe that he suffers from a psychiatric condition. With regard to whether a lay person can provide a diagnosis for a disability, the Federal Circuit has stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In the present case, the Veteran and his mother have not reported a contemporaneous diagnosis, nor has a medical professional provided a diagnosis based on earlier symptoms reported by the Veteran. In fact, the 2015 VA examiner found that the Veteran did not have a psychiatric condition despite his reported symptoms. Moreover, the Board finds that while the Veteran and his mother are competent to report symptoms, such as anxiety, they are not competent to attribute these symptoms to a psychiatric diagnosis, to do so requires medical training and clinical testing, that is beyond the skills and knowledge of a lay person. Accordingly, their assertions of a diagnosis are not competent. 

Based on the foregoing, the Board finds the Appellant has not established the first prong of the three prong test for service connection as he does not have a current disability which can be service connected.  See supra, Brammer, 3 Vet.App. 223, 225 (1992) (there can be no valid claim for service connection in the absence of a present disability).  Accordingly, the preponderance of the evidence is against the Appellant's claim, and entitlement to service connection for a acquired psychiatric disability, to include PTSD is denied.

ORDER

Entitlement to an acquired psychiatric disability to include PTSD is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


